Marshall, J.
Assuming, as appellant contends, that the recording of the plat of 1851, and the subsequent ratification *304of it by Lawe and the public, under sec. 5, ch. 41, E. S. 1849, operated to make a valid town plat, and to vest the title to the premises in dispute in the public, notwithstanding noncompliance with statutory requirements, and without regard to anjr act of acceptance on the part of the public, yet we hold that the doctrine of equitable estoppel in jpais applies to the case, and effectually bars the public from setting up any claim thereto. That rules this case, and the other questions raised need not be considered.
It is well settled that, though land be dedicated to the public use by a private owner, so as to vest the title in the donee for such use, until, in the judgment of the trustee, the premises are needed for such use, mere nonuser for any period of time will not operate as an abandonment of the property, so as to revest the title thereto in the donor. Reilly v. Racine, 51 Wis. 526; State v. Leaver, 62 Wis. 393; Chase v. Oshkosh, 81 Wis. 313. The title being once vested in the public, the corporation in which it is situated, and upon which devolves the duty to administer the trust, has a broad discretionary power respecting the time when the public interests require the actual enjoyment of the property, as intended by the donor. It can allow such donor, in the meantime, for some purposes at least, to use the property as his own. Neither nonuser by the public, nor such actual use by the donor, standing .alone, however long continued, will affect the status of the public right. Eowhere is this principle more thoroughly intrenched than in the jurisprudence of this state. We may go further and say that, if the title be once vested in the public under a dedication by a private owner, with or without acceptance by the donee, as circumstances may require, and the property is thereafter erroneously assessed and taxes collected thereon of the donor, that will not, of itself, necessarily affect the rights of the public. That is sustained by numerous well-oonsidered cases cited by appellant’s counsel: Rhodes v. *305Brightwood (Ind. Sup.), 43 N. E. Rep. 942; San Leandro v. Le Breton, 72 Cal. 170; Ellsworth v. Grand Rapids, 27 Mich. 250; Getchell v. Benedict, 57 Iowa, 121.
But, notwithstanding what has preceded, it is not an open question in this court that the conduct of a municipal corporation may be such that a change of its position will cause such injustice to those who have relied upon such conduct as to warrant the court in preventing such change by an application of the doctrine of equitable estoppel in pais. This subject was so exhaustively discussed in Paine Lumber Co. v. Oshkosh, 89 Wis. 449,— opinion by Mr. Justice Pieney,— that it is needless to go over the matter again at this time. It was there, in effect, held that, though a public corporation cannot alienate public streets and places, and mere lacbes on its part cannot defeat the public rights thereto, cases may arise where private rights have grown up so as to be in equity paramount to the public rights, and where the prevention of injustice requires the assertion of the doctrine of equitable estoppel in pais for the protection of such private rights.
The groundwork of the doctrine is that it would be a fraud in a party to assert what his previous course had denied, when, on the faith of such denial, others have acted. To prevent the injustice a change of position by such party would cause to such others, under such circumstances, where there is no adequate legal remedy, the doctrine of equitable estoppel comes in and does the work. That the equitable rule is applied as freely against the public as against private persons is not maintained, but that the courts may administer justice by its aid, even where that results in controlling the conduct of municipal corporations, when the facts are such, in the judgment of the court, as to demand it to prevent manifest injustice and wrong to private persons, is firmly established. A large number of cases are cited in Paine Lumber Co. v. Oshkosh, supra, where this prin*306ciple is maintained, to which may be added State ex rel. Att'y Gen. v. Janesville Water Co. 92 Wis. 496, recently decided by this court; also Los Angeles v. Cohn, 101 Cal. 373; Simplot v. C., M. & St. P. R. Co. 16 Fed. Rep. 360; and Crocker v. Collins, 37 S. C. 327.
The plat of 1878, by which what was formerly known as “ Public Park,” with a small addition, was platted as Lawe’s Park; the tearing down of the rail fence about that time, and the construction of a new fence in its place, must be considered, we think, a distinct assertion of a private ownership of the property inconsistent with any public right thereto, and the commencement of possession adverse to the public. The taxing of the property thereafter as private property is a strong circumstance favoring such private ownership and abandonment, to be considered with all the other circumstances in determining whether Lawe was justified in treating it as so abandoned, and in incurring expense in taking care of and improving the same as discharged of any public right thereto. In Simplot v. Dubuque, 49 Iowa, 630, the court held that, where lands are granted to a city for public use, and are thereafter occupied by the donor adversely for a long period of time and taxed to him, under the doctrine of equitable estoppel such city cannot subsequently deny the right of such occupant thereto.
In Getchell v. Benedict, supra, a distinction is made between cases where the lands taxed are adversely occupied and where not. We do not go so far as to approve the doctrine of Simplot v. Dubuque, supra, that the mere circumstances of adverse possession for a considerable length of time and taxation to the adverse occupant and payment of such taxes by him are sufficient to create an estoppel against the municipality. They are evidently important circumstances to be considered with the other facts in the case. The adoption of the second plat by the act incorporating the city of Kaukauna in 1885, the requirement made by such city of Lawe *307to build a sidewalk along the side of the park, the construction of such sidewalk, the payment of taxes assessed annually on the property for a long period of years, and the improvement of the property at considerable expense, relying upon the long-continued recognition of private ownership by the municipality, in which all persons interested, so far as appears, acquiesced, with all the other facts and circumstances, show satisfactorily that, if a change of position on the part of the public be now allowed, such injustice and wrong will result as to warrant the application of the doctrine of equitable estoppel in pais to prevent such injustice. That, we assume, is the view the trial court took of the case, which answered the alleged breach of the covenants of title in the deed from Lawe to appellant, and sustains the findings and judgment appealed from.
By the Gourt.— Judgment affirmed.